Exhibit 10.17

 



 USA Truck, Inc. ♦ 2015 Incentive Plan

 

--------------------------------------------------------------------------------

 

2015 Management Bonus Plan – Chief Executive Officer

 

PURPOSE

On March 20, 2015, the Executive Compensation Committee (the “Committee”) of the
Board of Directors of USA Truck, Inc. (the “Company”) approved the USA Truck,
Inc. Management Bonus Plan (the “Plan”). The Plan is intended to comply with the
requirements of Section 162(m) of the Internal Revenue Code of 1986 (“IRC”), as
amended, and the related income tax regulations issued thereunder. The Plan is
adopted under the USA Truck, Inc. 2014 Omnibus Incentive Plan (the "Omnibus
Plan"), which provides for performance-based cash incentive plans under Section
162(m) of the IRC. The performance targets set forth below are all Performance
Criteria as defined in the Omnibus Plan. The members of the Committee are all
"outside directors" as defined in Section 162(m) of the IRC. The Plan shall be
interpreted and construed in a manner that would result in such interpretation
or construction satisfying the exemptions available under Section 162(m) of the
IRC. No bonus will be paid prior to the certification in writing of the
satisfaction of the financial metrics performance goals by the compensation
committee pursuant to 1.162.27(e)(5).

 

PLAN PROVISIONS

The CEO will be paid a cash percentage of his 2015 base salary received
corresponding with the achievement of certain levels of operating income,
operating ratio and return on invested capital, or ROIC.

 

 

A.

CASH BONUS. Each applicable level of operating income, operating ratio and ROIC
corresponds to a percentage bonus opportunity for the CEO that is multiplied by
the CEO’s 2015 base salary received to determine the CEO’s cash bonus. Pursuant
to the Plan, the CEO may receive between 20% and 150% of base salary in cash
(with a targeted payout of 100%) depending on the applicable level of operating
income, operating ratio and ROIC achieved (inclusive of bonus expense). In order
for the cash bonus to be paid, the Company must achieve a minimum of one of the
goals based on the audited consolidated results of operations of the Company for
the year ending December 31, 2015. To the extent the goals exceeds minimum
threshold the percentage of cash bonus to be paid will increase up to the
maximum percentage for each group.

 

   

Minimum

   

Target

   

Maximum

 

Operating Income

  $ 25,556,000     $ 31,945,000     $ 38,334,000  

Operating Ratio

    95.5 %     94.3 %     93.2 %

ROIC

    3.87 %     4.83 %     5.80 %

Salary Percentage

    60 %     100 %     150 %

Note: Each performance metric will be weighted equally (1/3 each) for
calculating the bonus. Therefore, if the Company achieves maximum metrics, the
CEO will receive 150% of his 2015 base salary received during the year. The
bonus will be prorated for results which fall between the minimum and maximum
payout goals. Note: fees associated with Secondary sale of common stock will be
deducted from operating income for the calculations.

 

ADMINISTRATION

The Plan shall be administered by the Committee of the Company, or its designee,
who shall have full and complete authority and discretion to determine
eligibility and qualifications of employees to participate in the Plan; to
determine the incentive percentage and incentive amount each participant is
eligible to receive under the Plan; to interpret and administer the Plan and/or
any agreement entered into under the Plan; to establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; to delegate duties and responsibilities under the
Plan to Company’s officers and/or employees as deemed necessary; and, to make
any other determination and take any other action the Committee, or its
designee, deems necessary or desirable for the administration, interpretation
and management of the Plan. Decisions of the Committee relating to the
administration, interpretation, management and / or revision of the Plan shall
be final, conclusive and binding on all persons, including the Company and its
employees.

 

 
1

--------------------------------------------------------------------------------

 



 

 USA Truck, Inc. ♦ 2015 Incentive Plan

 



--------------------------------------------------------------------------------



 

NO CONTRACT OF EMPLOYMENT

 

The Plan is an incentive plan only; no employee shall be entitled to participate
in any Plan unless he or she meets all of the qualifications, terms and
conditions stated herein. The Plan does not constitute a contract, expressed or
implied, and does not guarantee an employee’s employment or continued
employment, with the Company for any specified duration. The Company is an “at
will” employer and, therefore, either the employee or the Company may terminate
the employment relationship at any time, at will, for any reason, with or
without cause, and without prior notice.

 

 

2

